TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00719-CV



                      Arlene Fontenot and Robert Fontenot, Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee



    FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT
         NO. 8661, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Arlene Fontenot and Robert Fontenot filed a notice of appeal on

December 18, 2007. The district clerk notified this Court that appellants have neither paid, nor made

payment arrangements for the clerk’s record. By letter of January 15, 2008, this Court notified

appellants that they needed to submit a status report concerning the appeal by January 25, 2008, or

the appeal would be dismissed for want of prosecution. See Tex. R. App. P. 37.3(d). To date,

appellants have not responded. Accordingly, we dismiss the appeal for want of prosecution. See

Tex. R. App. P. 42.3(b).
                                          W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: February 8, 2008




                                             2